Exhibit 10.3
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR U.S. EMPLOYEES1
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant and the Restricted Stock Unit Agreement, attached hereto as Exhibit A
(together, the “Award Agreement”), as follows:

              Grant Number                          
 
      Grant Date                                   Number of Restricted Stock
Units:   «RSU_Shares»                               Vesting Commencement Date:  
                                Vesting Schedule:        

     The Restricted Stock Units will vest, in whole or in part, in accordance
with the following schedule:
     [Insert vesting schedule]
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS
THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You further represent
that you have reviewed the Plan and this Award Agreement in their entirety, have
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understand all provisions of the Plan and Award Agreement.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to
 

1   This form of Award Agreement is intended for Participants, including
non-U.S. citizens, working in the U.S. at the time of grant.

 



--------------------------------------------------------------------------------



 



the Plan and Award Agreement. You further agree to notify the Company upon any
change in the residence address indicated below.

                  PARTICIPANT:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
                DATED:            
 
               
 
                             
 
                              Residence Address            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR U.S. EMPLOYEES
     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan. When Shares are paid to the Participant in
payment for vested Restricted Stock units, par value will be deemed paid by the
Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company, and will be subject to the appropriate tax
withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
     3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Award Agreement will vest in the Participant according to the
vesting schedule set forth on the first page of this Award Agreement, subject to
the Participant’s continuing to be a Service Provider through each such date.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after taking into account any accelerated vesting that may occur as the result
of any such termination) awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 7, but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date. Notwithstanding anything
in the Plan or this Award Agreement to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with the Participant ceasing to be a Service Provider
(provided that such cessation is a “separation from service” within the meaning
of Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the

3



--------------------------------------------------------------------------------



 



imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant ceasing to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Participant dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the
Participant’s estate as soon as practicable following his or her death, subject
to paragraph 7. It is the intent of this Award Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form and
manner acceptable to the Administrator, pursuant to Section 5(b)(viii) of the
Plan. If no beneficiary has been designated by the Participant in a form and
manner acceptable to the Administrator, then such earned Restricted Stock Units
shall be paid to the personal representative of the Participant’s estate or in
the event no administration of the Participant’s estate is required, then to the
successor-in-interest pursuant to the Participant’s will or in accordance with
the laws of descent and distribution, as the case may be. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
shares of Common Stock having a Fair Market Value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to paragraph 3, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

4



--------------------------------------------------------------------------------



 



     8. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9. No Effect on Employment or Service. Subject to the terms of any
employment contract with the Participant, the Participant’s employment or other
service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, subject to the terms of any employment contract with the
Participant, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the vesting schedule set forth on
the first page of this Award Agreement do not constitute an express or implied
promise of continued employment for any period of time.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to Company at Atmel Corporation,
Attention: Stock Administration Department, 2325 Orchard Parkway, San Jose,
California 95131, or at such other address as the Company may hereafter
designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
paragraphs 5 and 6, this Award and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.
     12. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     13. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

5



--------------------------------------------------------------------------------



 



     14. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.
     15. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     18. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     19. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.

6



--------------------------------------------------------------------------------



 



     20. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Participant expressly warrants that he or she
has received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time. Notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action.
     21. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by the internal substantive laws, without regard to the choice of law
rules, of the State of California.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

7



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR DIRECTORS
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant and the Restricted Stock Unit Agreement, attached hereto as Exhibit A
(together, the “Award Agreement”), as follows:

              Grant Number              
 
                  Grant Date                                   Number of
Restricted Stock Units:   «RSU_Shares»                               Vesting
Commencement Date:                                   Vesting Schedule:        

     The Restricted Stock Units will vest, in whole or in part, in accordance
with the following schedule:
     [Insert vesting schedule]
     Notwithstanding the foregoing, in the event of a Change of Control (as
defined below) and provided the Participant’s status as a Service Provider has
not ceased as of immediately prior to such Change of Control, one hundred
percent (100%) of the then-unvested and outstanding Shares subject to this Award
of Restricted Stock Units will immediately vest.
     For purposes of this Award Agreement, “Change of Control” shall mean the
occurrence of any of the following events:
     (i) The consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the

1



--------------------------------------------------------------------------------



 



total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
     (ii) The approval by the stockholders of the Company, or if stockholder
approval is not required, approval by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
     (iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
     (iv) A change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
will mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are either (x) elected by the Board pursuant to Section 3.4 of
the Bylaws of the Company, or (y) nominated by the Board for election by the
stockholders pursuant to Section 3.3 of the Bylaws of the Company, in either
case (x) or (y), with the affirmative votes of at least a majority of those
directors whose election or nomination was not in connection with any
transactions described in subsections (i), (ii), or (iii) or in connection with
an actual or threatened proxy contest relating to the election of directors of
the Company.
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS
THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You further represent
that you have reviewed the Plan and this Award Agreement in their entirety, have
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understand all provisions of the Plan and Award Agreement.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. You further agree to notify the Company upon any change in the
residence address indicated below.

                  PARTICIPANT:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
                DATED:            
 
               
 
                             
 
                              Residence Address            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR DIRECTORS
     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan. When Shares are paid to the Participant in
payment for vested Restricted Stock units, par value will be deemed paid by the
Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company, and will be subject to the appropriate tax
withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
     3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Award Agreement will vest in the Participant according to the
vesting schedule set forth on the first page of this Award Agreement, subject to
the Participant’s continuing to be a Service Provider through each such date.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after taking into account any accelerated vesting that may occur as the result
of any such termination) awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 7, but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date. Notwithstanding anything
in the Plan or this Award Agreement to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with the Participant ceasing to be a Service Provider
(provided that such cessation is a “separation from service” within the meaning
of Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the

3



--------------------------------------------------------------------------------



 



imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant ceasing to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Participant dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the
Participant’s estate as soon as practicable following his or her death, subject
to paragraph 7. It is the intent of this Award Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form and
manner acceptable to the Administrator, pursuant to Section 5(b)(viii) of the
Plan. If no beneficiary has been designated by the Participant in a form and
manner acceptable to the Administrator, then such earned Restricted Stock Units
shall be paid to the personal representative of the Participant’s estate or in
the event no administration of the Participant’s estate is required, then to the
successor-in-interest pursuant to the Participant’s will or in accordance with
the laws of descent and distribution, as the case may be. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
shares of Common Stock having a Fair Market Value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to paragraph 3, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

4



--------------------------------------------------------------------------------



 



     8. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9. No Effect on Employment or Service. Subject to the terms of any
employment contract with the Participant, the Participant’s employment or other
service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, subject to the terms of any employment contract with the
Participant, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the vesting schedule set forth on
the first page of this Award Agreement do not constitute an express or implied
promise of continued employment for any period of time.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to Company at Atmel Corporation,
Attention: Stock Administration Department, 2325 Orchard Parkway, San Jose,
California 95131, or at such other address as the Company may hereafter
designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
paragraphs 5 and 6, this Award and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.
     12. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     13. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

5



--------------------------------------------------------------------------------



 



     14. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.
     15. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     18. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     19. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.

6



--------------------------------------------------------------------------------



 



     20. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Participant expressly warrants that he or she
has received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time. Notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action.
     21. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by the internal substantive laws, without regard to the choice of law
rules, of the State of California.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

7



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR NON-US EMPLOYEES1
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant and the Restricted Stock Unit Agreement, attached hereto as Exhibit A,
including any country specific appendix thereto (together, the “Award
Agreement”), as follows:
     Grant Number:
     Grant Date:
     Number of Restricted Stock Units: «RSU Shares»
     Vesting Commencement Date:
     Vesting Schedule: The Restricted Stock Units will vest, in whole or in
part, in accordance with the following schedule:
     [Insert vesting schedule]
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A AND THE
APPENDIX, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT. You further represent that you have reviewed the Plan and this Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understand all
provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any
 

1   This form of Award Agreement is intended for Participants, including U.S.
citizens, working outside the U.S. at the time of grant.

 



--------------------------------------------------------------------------------



 



questions relating to the Plan and Award Agreement. You further agree to notify
the Company upon any change in the residence address indicated below.

                  PARTICIPANT:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
                DATED:            
 
               
 
                             
 
                              Residence Address            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-US EMPLOYEES
     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement, including any country-specific appendix thereto, and the
Plan. When Shares are issued to the Participant in accordance with paragraph 5
for vested Restricted Stock Units, par value will be deemed paid by the
Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company or its Subsidiary or Affiliate, and will be subject
to the appropriate withholding for Tax-Related Items (as defined in paragraph
7).
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to settlement of any such
Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested Restricted Stock Units will be made in whole Shares
only and not cash.
     3. Vesting Schedule. Subject to paragraph 4 and any country-specific
vesting provisions set forth in the appendix, the Restricted Stock Units awarded
by this Award Agreement will vest in the Participant according to the vesting
schedule set forth on the first page of this Award Agreement, subject to the
Participant’s continuing to be an active Service Provider through each such
date.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be an
active Service Provider for any or no reason, then the unvested Restricted Stock
Units (after taking into account any accelerated vesting that may occur as the
result of any such termination) awarded by this Award Agreement will thereupon
be forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her heirs) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 7, but in each
such case no later than the date that is two-and-one-

3



--------------------------------------------------------------------------------



 



half months from the end of the Company’s tax year that includes the vesting
date. Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the Participant
ceasing to be a Service Provider (provided that such cessation is a “separation
from service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) the Participant is a “specified employee”
within the meaning of Section 409A at the time of such cessation and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Participant ceasing to be a Service Provider,
then the payment of such accelerated Restricted Stock Units will not be made
until the date six (6) months and one (1) day following the date of such
cessation, unless the Participant dies during such six (6) month period, in
which case, the Restricted Stock Units will be paid to the Participant’s heirs
as soon as practicable following his or her death, subject to paragraph 7. It is
the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means Section
409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s heirs. Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     7. Responsibility for Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such withholding for Tax-Related Items,
in whole or in part (without limitation) by one or more of the following:
          a) accepting cash from the Participant;
          b) withholding from Shares otherwise deliverable to the Participant
upon vesting/settlement of the Restricted Stock Unit having a Fair Market Value
equal to the minimum statutory withholding amount or such other amount as may be
necessary to avoid adverse accounting treatment;

4



--------------------------------------------------------------------------------



 



          c) accepting already vested and owned Shares of the Participant having
a Fair Market Value equal to the amount required to be withheld;
          d) withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or the Participant’s employer (the
“Employer”);
          e) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units equal to the amount required to
be withheld; or
          f) arranging for the sale of Shares issued upon vesting/settlement of
the Restricted Stock Units (on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization) equal to amount required to be
withheld.
If the obligation for Tax-Related Items is satisfied by withholding from Shares
otherwise deliverable to the Participant, the Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units. The Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s. Further, if the Participant has relocated to a different
jurisdiction between the Grant Date and the date of any taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of participation in the Plan that cannot be satisfied by the means
previously described. The Participant will permanently forfeit the Restricted
Stock Units and the Company may refuse to deliver the Shares if the Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this paragraph.
     8. Rights as Stockholder. Neither the Participant nor any person claiming
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9. Nature of Grant. In accepting the Award, the Participant acknowledges
that:

5



--------------------------------------------------------------------------------



 



     a) the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement; notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall impair the Participant’s rights under this Award
of Restricted Stock Units, unless the Participant consents in writing to such
action;
     b) the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;
     c) all decisions with respect to future Restricted Stock Unit Awards, if
any, will be at the sole discretion of the Company;
     d) the Participant’s participation in the Plan and the vesting schedule set
forth on the first page of this Award Agreement shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate any employment relationship at any time;
     e) the Participant is voluntarily participating in the Plan;
     f) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the employment contract, if any;
     g) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;
     h) in the event that the Participant is not an employee of the Company, the
Restricted Stock Units Award and the Participant’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Restricted Stock Units Award will not be
interpreted to form an employment contract with any Subsidiary or Affiliate of
the Company;
     i) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

6



--------------------------------------------------------------------------------



 



     j) the value of the Shares acquired upon vesting or settlement of the
Restricted Stock Units may increase or decrease in value;
     k) in consideration of the Award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares subject to the Restricted Stock Units resulting from termination of the
Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Agreement,
the Participant shall be deemed irrevocably to have waived any entitlement to
pursue such claim;
     l) in the event of termination of the Participant’s status as a Service
Provider (whether or not in breach of local labor laws), the Participant’s right
to vest in the Restricted Stock Units under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively providing
service and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when the Participant is no longer actively providing
service as a Service Provider for purposes of the Restricted Stock Units Award;
     m) the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding participation in the Plan, or
the acquisition or sale of the underlying Shares; and
     n) the Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to the Plan.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, U.S.A. or at such other address as the Company may
hereafter designate in writing.
     11. Grant is Not Transferable. Except in the case of the Participant’s
death, as provided in paragraph 6, this Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale

7



--------------------------------------------------------------------------------



 



under any execution, attachment or similar process, this Award and the rights
and privileges conferred hereby immediately will become null and void.
     12. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws. Further, the subsequent sale of Shares may be subject to additional terms
and conditions for the Participant’s country of residence, as set forth in any
country-specific appendix to the Award Agreement.
     13. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Award Agreement and any other
Restricted Stock Units Award materials by and among, as applicable, the
Employer, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
     The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
     The Participant understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan.

8



--------------------------------------------------------------------------------



 



     The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
     14. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.
     16. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     17. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

9



--------------------------------------------------------------------------------



 



     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Agreement Severable. In the event that any provisions of this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on the remaining provisions of this Award Agreement.
     20. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.
     21. Acknowledgment of the Plan. By accepting this Restricted Stock Units
Award, the Participant expressly warrants that he or she has received Restricted
Stock Units under the Plan, and has received, read and understood a description
of the Plan.
     22. Notice of Governing Law and Venue. This Award of Restricted Stock Units
shall be governed by the internal substantive laws, without regard to the choice
of law rules, of the State of California.
     For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award or the Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award is made and/or to be performed.
     23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     24. Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Units Award shall be subject to any special terms and
conditions set

10



--------------------------------------------------------------------------------



 



forth in the appendix to this Award Agreement for the Participant’s country of
residence, if any. Moreover, if the Participant relocates to one of the
countries included in the appendix, the special terms and conditions for such
country will apply to the Participant, to the extent the Administrator
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The country-specific appendix constitutes part of this Award
Agreement.
     In addition, the Company reserves the right to impose other requirements on
the Restricted Stock Units and any Shares acquired under the Plan, to the extent
consistent with the Plan and the Administrator determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

11



--------------------------------------------------------------------------------



 



APPENDIX
ATMEL CORPORATION
2005 STOCK PLAN
COUNTRY-SPECIFIC PROVISIONS FOR RESTRICTED STOCK UNITS
FOR NON-US EMPLOYEES
     This Appendix includes special terms and conditions applicable to the
Participants in the countries below. These terms and conditions are in addition
to those set forth in the Award Agreement or Exhibit A. Any capitalized term
used in this Appendix without definition shall have the meaning ascribed to it
in the Award Agreement, Exhibit A or the Plan, as applicable.
     This Appendix also includes information relating to exchange control and
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the laws in effect in the
respective countries as of July 2008. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Restricted Stock Units vest or Shares acquired under the
Plan are sold.
     Finally, if the Participant is a citizen or resident of a country other
than the one in which he or she is currently working, the information contained
herein may not be applicable to the Participant.
CHINA
Exchange Control Information.
     The Participant understands and agrees to comply with exchange control laws
in China and to immediately repatriate the proceeds from the sale of Shares and
any dividend equivalents or dividends received in relation to the Shares to
China. The Participant further understands that such repatriation of funds may
need to be effected through a special foreign exchange control account
established by the Company or its Subsidiary or Affiliate, and the Participant
hereby consents and agrees that the proceeds from the sale of Shares and any
dividend equivalents or dividends received may be transferred to such special
account prior to being delivered to the Participant.

12



--------------------------------------------------------------------------------



 



     Furthermore, to facilitate compliance with any applicable laws or
regulations in China, Company reserves the right to (i) mandate the immediate
sale of Shares to which Participant is entitled on any applicable vesting date,
or (ii) mandate the sale of Shares in the event of a Participant ceases to be an
active Service Provider. In either case, the proceeds of the sale of such
Shares, less any Tax-Related Items and broker’s fees or commissions, will be
remitted to Participant in accordance with applicable exchange control laws and
regulations, as described above.
Vesting Condition.
     In keeping with paragraph 15 of the Award Agreement, notwithstanding the
Vesting Schedule set forth in the Notice of Grant, the Restricted Stock Units
shall not vest in accordance with the Vesting Schedule unless and until the
Company first attains all necessary approvals from State Administration of
Foreign Exchange or its local counterpart under the Implementing Rules of the
Measures for Administration of Foreign Exchange of Individuals for a dedicated
foreign exchange account to receive foreign remittances in connection with the
vesting of the Restricted Stock Units and the sale of the Shares and
repatriation of foreign currency to China.
FINLAND
Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
FRANCE
     See French Award Agreement.
GERMANY
Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
Data Privacy Notice.

13



--------------------------------------------------------------------------------



 



     This provision supplements paragraph 13 of Exhibit A:
Data Privacy: The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan.
HONG KONG
Issuance of Shares.
     This provision supplements paragraph 2 of Exhibit A:
     Notwithstanding any discretion in the Plan, the Award Agreement or
Exhibit A, the Company will settle Restricted Stock Units in Shares only. In no
event will the Award be paid to Participant in the form of cash.
Securities Law Information.
     To facilitate compliance with securities laws in Hong Kong, the Participant
agrees not to sell the Shares issued in settlement of the Restricted Stock Units
within six months of the grant date.
     WARNING: The Restricted Stock Units and the Shares to be issued upon
vesting of the Restricted Stock Units are available only to eligible employees
of the Company or a Subsidiary or Affiliate participating in the Plan; they are
not a public offer of securities. The contents of the Award Agreement,
Exhibit A, and this Appendix, have not been reviewed by any regulatory authority
in Hong Kong and the Participant is advised to exercise caution in relation to
the Award. If the Participant is in any doubt about any of the contents of the
Plan or the Award Agreement (including Exhibit A and this Appendix), the
Participant should obtain independent professional advice.
INDIA
Fringe Benefit Tax Obligation.
     By accepting the Restricted Stock Units, Participant consents and agrees to
assume any and all liability for fringe benefit tax that may be payable by the
Company and/or the Employer in connection with the Restricted Stock Units at the
discretion of the Company or the Employer. Further, by accepting the Restricted
Stock Units, Participant agrees that the Company and/or the Employer may collect
the fringe benefit tax from Participant by any of the means set forth in
paragraph 7 of Exhibit A, Responsibility for Taxes, or any other reasonable
method established by the Company. Participant agrees to execute other consents
or elections to accomplish the foregoing, promptly upon request by the Company.

14



--------------------------------------------------------------------------------



 



Exchange Control Information.
     Participant understands that Participant must repatriate any proceeds from
the sale of Shares acquired under the Plan and any dividends received in
relation to the Shares to India and convert the proceeds into local currency
within 90 days of receipt. Participant will receive a foreign inward remittance
certificate (“FIRC”) from the bank where Participant deposits the foreign
currency. Participant should maintain the FIRC as evidence of the repatriation
of fund in the event the Reserve Bank of India or the Employer requests proof of
repatriation.
IRELAND
Issuance of Shares.
     This provision supplements paragraph 2 of Exhibit A for any Participant who
is a director or shadow director2 of the Company’s Irish Subsidiary:
     Notwithstanding any discretion in the Plan, the Award Agreement, or
Exhibit A, the Company will issue only newly-issued Shares in settlement of any
Restricted Stock Units. In no event will treasury or reacquired Shares be issued
to the Participant in settlement of the Award.
Director Notification Obligation.
     If Participant is a director, shadow director or secretary of the Company’s
Irish Subsidiary or Affiliate, Participant must notify the Irish Subsidiary or
Affiliate in writing within five business days of receiving or disposing of an
interest in the Company (e.g., Awards, Shares, etc.), or within five business
days of becoming aware of the event giving rise to the notification requirement
or within five days of becoming a director or secretary if such an interest
exists at the time. This notification requirement also applies with respect to
the interests of a spouse or children under the age of 18 of a director, shadow
director or secretary (whose interests will be attributed to the director,
shadow director or secretary).
JAPAN
No country-specific terms apply.
KOREA
No country-specific terms apply.
 

2   A shadow director is an individual who is not on the board of directors of
the Irish Subsidiary but who has sufficient control so that the board of
directors of the Irish Subsidiary acts in accordance with the directions or
instructions of the individual.

15



--------------------------------------------------------------------------------



 



MALAYSIA
No country-specific terms apply.
NORWAY
Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
SINGAPORE
Securities Law Information.
     This grant of Restricted Stock Units under the Plan is being made on a
private basis and is, therefore, exempt from registration in Singapore.
Director Notification Obligation.
     If Participant is a director, associate director or shadow director of the
Company’s Singapore Subsidiary or Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when Participant receives an interest (e.g., an Option or Shares) in the
Company or any Subsidiaries or Affiliates. In addition, Participant must notify
the Singapore company when Participant sells Shares or shares of any Subsidiary
or Affiliate (including when Participant sells Shares acquired at exercise of
the Option). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Subsidiary or Affiliate. In
addition, a notification of Participant’s interests in the Company or any
Subsidiary or Affiliate must be made within two days of becoming a director.
SWITZERLAND
Obligation to Provide Notice of Change in Residence.
     Participant agrees to notify the Stock Plan Administration of the Company
at stockadmin@atmel.com if Participant changes his or her canton of residence
after the grant of the Restricted Stock Unit through the date it is vested or
the Participant ceases to be an active Service Provider.
TAIWAN

16



--------------------------------------------------------------------------------



 



No country-specific terms apply.
UNITED KINGDOM
Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
Electronic Acceptance.
     Participant’s electronic acceptance of the Award Agreement indicates
Participant’s agreement and understanding that this Award is subject to and
governed by the terms and conditions of the Plan and this Award Agreement. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in paragraphs 3 through 5 of Exhibit A.
PARTICIPANT IS CAUTIONED TO READ ALL OF EXHIBIT A AND THE APPENDIX, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. Participant
further represents that he or she has reviewed the Plan and this Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of the
Plan and Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement.
Joint Election.
     As a condition of the Restricted Stock Units award, Participant agrees to
accept any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting and/or settlement of the Restricted Stock Unit award and
issuance of Shares, the assignment or release of the Restricted Stock Unit for
consideration or the receipt of any other benefit in connection with the
Restricted Stock Unit.
     Without limitation to the foregoing, the Participant by electronic
acceptance of (1) the Restricted Stock Units award; and (2) the joint election
between the Company and/or the Employer and Participant (the “Joint Election”),
the Participant hereby agrees to be bound by paragraphs 1 to 12 of the Joint
Election, the form of such Joint Election being formally approved by HM Revenue
& Customs (“HMRC”). The Participant further agrees to provide any other consent
or election required to accomplish the transfer of the Employer NICs to the
Participant.

17



--------------------------------------------------------------------------------



 



     Participant further agrees to execute such other joint elections as may be
required between Participant and any successor to the Company and/or the
Employer. Failure by a Participant to enter into a Joint Election shall be
grounds for the forfeiture and cancellation of the Restricted Stock Units award.
The Participant further agrees that the Company and/or the Employer may collect
the Employer NICs from Participant by any of the means set forth in paragraph 7
of Exhibit A and/or as set out in the Joint Election.
     Responsibility for Taxes. This provision supplements paragraph 7 of
Exhibit A and the tax withholding provisions set out in the Joint Election:
     The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to account to
HMRC with respect to the event giving rise to the Tax-Related Items (the
“Chargeable Event”) that cannot be satisfied by the means described in paragraph
7 of Exhibit A. If payment or withholding is not made within ninety (90) days of
the Chargeable Event or such other period as required under U.K. law (the “Due
Date”), the Participant agrees that the amount of any uncollected Tax-Related
Items shall (assuming the Participant is not a director or executive officer of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended)) constitute a loan owed by the Participant to
the Employer, effective on the Due Date. The Participant agrees that the loan
will bear interest at the then-current HMRC Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to in paragraph 7 of
Exhibit A. If the Participant fails to comply with the Participant’s obligations
in connection with the Tax-Related Items as described in this paragraph, the
Company may refuse to deliver the Shares acquired under the Plan.
     Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Participant will not
be eligible for such a loan to cover the Tax-Related Items. In the event that
the Participant is a director or executive officer and the Tax-Related Items are
not collected from or paid by the Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions (including the
Employer NICs) will be payable. The Participant agrees that the Company and/or
the Employer may collect any such income tax and employee National Insurance
Contributions liability due on this additional benefit from any payments due to
the Participant from the Company and/or the Employer.

18



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RULES FOR THE GRANT OF OPTIONS AND RESTRICTED STOCK UNITS
FOR PARTICIPANTS IN FRANCE
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
     Unless otherwise defined herein or in the Restricted Stock Unit Agreement
for Participants in France (attached as Exhibit A), the terms defined in the
Atmel Corporation 2005 Stock Plan (the “U.S. Plan”) and the Rules of the Atmel
Corporation 2005 Stock Plan for the Grant of Options and Restricted Stock Units
for Participants in France (the “French Subplan”) (collectively, the “French
Plan”) shall have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the French Plan and this Notice
of Grant and the Restricted Stock Unit Agreement for Participants in France
(together, the “Award Agreement”), as follows:
     Grant Number:
     Grant Date:
     Number of Restricted Stock Units: «RSU Shares»
     Vesting Commencement Date:
     Vesting Schedule: The Restricted Stock Units will vest according to the
following schedule:
     The Restricted Stock Units will vest, in whole or in part, in accordance
with the following schedule:
     One-half (50%) of the Restricted Stock Units shall vest twenty-four
(24) months after the Vesting Commencement Date, and one-quarter (25%) of the
Restricted Stock Units will vest on the anniversary of the Vesting Commencement
Date of each year thereafter, subject to the Participant continuing to be an
active Service Provider through each such dates.
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the French Plan
and this Award Agreement. For example, important additional information on
vesting and forfeiture of the Restricted Stock Units is contained in paragraphs
5 through 7 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A WHICH CONTAINS
THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You further represent
that you have

 



--------------------------------------------------------------------------------



 



reviewed the French Plan and this Award Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understand all provisions of the French Plan and Award
Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the French Plan and Award Agreement. You further agree to notify the Company
upon any change in the residence address indicated below.
     En signant ce contrat (« Award Agreement»), vous confirmez ainsi avoir lu
et compris les documents relatifs au Plan (Atmel Corporation 2005 Stock Plan et
Rules of the Atmel Corporation 2005 Stock Plan for the Grant of Options and
Restricted Stock Units for Participants in France), et Contrat d’Attribution
Gratuite d’Actions (Award Agreement) qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.1

             
PARTICIPANT:
      ATMEL CORPORATION:    
 
           
 
 
      /s/ Steven Laub
 
   
Signature
      By: Steven Laub    
 
           
 
Print Name
      President and Chief Executive Officer
 
Title    

         
DATED:
   
 
   

     
 
 
   
 
   
 
 
Residence Address
   

 

1   By signing this  Award Agreement, you acknowledge that you have read and
understood the documents relating to the Plan (Atmel Corporation 2005 Stock Plan
and the Rules of the Atmel Corporation 2005 Stock Plan for the Grant of Options
and Restricted Stock Units for Participants in France), and this Award Agreement
that were provided to you in English language. You accept those terms and
conditions accordingly.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
RESTRICTED STOCK UNIT AGREEMENT
FOR PARTICIPANTS IN FRANCE
     1. Grant. The Company hereby grants to the Participant under the French
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the French Plan. When Shares are issued
to the Participant in accordance with paragraph 5 for vested Restricted Stock
Units, par value will be deemed paid by the Participant for each Restricted
Stock Unit by services rendered by the Participant to the Company or its
Subsidiary or Affiliate, and will be subject to the appropriate withholding for
Tax-Related Items (as defined in paragraph 8).
     The Restricted Stock Units awarded under this Award Agreement are intended
to qualify for the favorable tax and social security regime in France under
Section L. 225-197 to L. 225-197-5 of the French Commercial Code, as amended.
Certain events may affect the status of the Restricted Stock Units as
French-qualified Restricted Stock Units and the French-qualified Restricted
Stock Units may be disqualified in the future. The Company does not make any
undertaking or representation to maintain the qualified status of the Restricted
Stock Units. If the Restricted Stock Units no longer qualify as French-qualified
Restricted Stock Units, the favorable tax and social security treatment will not
apply and the Participant will be required to pay his or her portion of social
security contributions resulting from the Restricted Stock Units (as well as any
income tax that is due).
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to settlement of any such
Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested Restricted Stock Units will be made in whole Shares
only.
     3. Vesting Schedule. Subject to paragraphs 4 and 6, the Restricted Stock
Units awarded by this Award Agreement will vest in the Participant according to
the vesting schedule set forth on the first page of this Award Agreement,
subject to the Participant’s continuing to be an active Service Provider through
each such date. Except in the event of a Participant’s death, to benefit from
the favorable tax and social security regime, no vesting shall occur prior to
the second anniversary of the Grant Date, or such

3



--------------------------------------------------------------------------------



 



other minimum period as required for the vesting period applicable to
French-qualified Restricted Stock Units under Section L.225-197-1 of the French
Commercial Code, as amended, or relevant Sections of the French Tax Code or the
French Social Security Code, as amended.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be an
active Service Provider for any or no reason, other than the Participant’s
death, then the unvested Restricted Stock Units (after taking into account any
accelerated vesting that may occur as the result of any such termination)
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and the Participant will have no further rights thereunder. If the
Participant ceases to be an active Service Provider due to death, the Restricted
Stock Units that accelerate in accordance with Section 6 will be forfeited on
the date that is six months following that Participant’s death if the
Participant’s heirs do not request the issuance of Shares. The Participant’s
heirs are not subject to the restriction on the sale of Shares described in
paragraph 7.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraphs 3 or 6 will be paid to the Participant (or in the
event of the Participant’s death, to his or her heirs) in whole Shares as soon
as administratively practicable after vesting, subject to paragraph 8, but in
each such case no later than the date that is two-and-one-half months from the
end of the Company’s tax year that includes the vesting date except as otherwise
provided in Section 6. Notwithstanding anything in the French Plan or this Award
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the Participant ceasing to be a Service Provider (provided that such cessation
is a “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to death, and if (x) the Participant is a
“specified employee” within the meaning of Section 409A at the time of such
cessation and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Participant
ceasing to be a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of such cessation, unless the Participant dies during
such six (6) month period, in which case, the Restricted Stock Units will be
paid to the Participant’s heirs as soon as practicable following his or her
death, subject to paragraph 8. It is the intent of this Award Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. For purposes of this Award
Agreement, “Section 409A” means Section 409A of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
     6. Payments after Death. If the Participant terminates active service
because of death, the Restricted Stock Units granted under this Award Agreement
that are

4



--------------------------------------------------------------------------------



 



unvested immediately prior to such termination will become fully vested and
transferable to the Participant’s heirs. The Participant’s heirs may request
issuance of the Shares subject to such Restricted Stock Units within six
(6) months of the Participant’s death. Any such heirs must furnish the Company
with (a) written notice of his or her status as heir, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer. If the
Participant’s heirs do not request the issuance of Shares subject to the
Restricted Stock Units within six months of the Participant’s death, the
Restricted Stock Units will be forfeited. The Participant’s heirs are not
subject to the restriction on the sale of Shares described in paragraph 7.
     7. Restrictions on Transfer & Sale of Shares. The Shares issued as payment
for vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities law. However, a Participant’s subsequent sale of
the Shares may be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.
     In addition, the Participant may not sell or transfer the Shares issued at
vesting of the Restricted Stock Units prior to the second anniversary of each of
the respective vesting dates, or such other period as is required to comply with
the minimum mandatory holding period applicable to French-qualified Restricted
Stock Units under Section L. 225—197-1 of the French Commercial Code, the
relevant sections of the French Tax Code or of the French Social Security Code,
as amended, to benefit from the favorable tax and social security regime.
Notwithstanding the above, the Participant’s heirs, in the case of the
Participant’s death or the Participant, in case of Disability (as defined under
the French Plan), are not subject to this restriction on the sale of Shares. To
ensure compliance with these restrictions, the Shares the Participant receives
at vesting of the Restricted Stock Units may be held with a broker designated by
the Company (or according to any procedure implemented by the Company to ensure
compliance with the restrictions) until such Shares are sold. These restrictions
will apply even after the Participant is no longer employed by the Company or
its Subsidiary or Affiliate.
     Further, as long as the Restricted Stock Units and the Shares acquired at
vesting of the Restricted Stock Units maintain their French-qualified status,
the Shares cannot be sold during certain “Closed Periods” as provided for by
Section L. 225-197-1 of the French Commercial Code, as amended, and as
interpreted by the French administrative guidelines, so long as these Closed
Periods are applicable to Shares issued pursuant to French-qualified Restricted
Stock Units, and to the extent applicable.
     If the Participant qualifies as a managing director under French law
(“mandataires sociaux,” i.e., Président du Conseil d’Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), the Participant is also subject to shareholding restrictions under
French law and the Participant must hold 20% of the Shares received upon vesting
of the Restricted Stock Units and may not sell such Shares until the Participant
ceases to serve as a managing director, as long as this restriction is a
requirement under French law and unless law or

5



--------------------------------------------------------------------------------



 



regulations provide for a lower percentage (in which case these requirements
apply to the lower percentage of Shares held).
     8. Responsibility for Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such withholding for Tax-Related Items,
in whole or in part (without limitation) by one or more of the following:
          a) accepting cash from the Participant;
          b) withholding from Shares otherwise deliverable to the Participant
upon vesting/settlement of the Restricted Stock Unit having a Fair Market Value
equal to the minimum statutory withholding amount or such other amount as may be
necessary to avoid adverse accounting treatment;
          c) accepting already vested and owned Shares of the Participant having
a Fair Market Value equal to the amount required to be withheld;
          d) withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or the Participant’s employer (the
“Employer”);
          e) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units equal to the amount required to
be withheld; or
          f) arranging for the sale of Shares issued upon vesting/settlement of
the Restricted Stock Units (on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization) equal to amount required to be
withheld.
     If the obligation for Tax-Related Items is satisfied by withholding from
Shares otherwise deliverable to the Participant, the Participant is deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Restricted Stock Units. The Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by the Participant is and
remains the Participant’s. Further, if the Participant has relocated to a
different jurisdiction between the Grant Date and the date of any taxable event,
the Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
     Finally, the Participant shall pay to the Company or the Employer any
amount of

6



--------------------------------------------------------------------------------



 



Tax-Related Items that the Company or the Employer may be required to withhold
as a result of participation in the French Plan that cannot be satisfied by the
means previously described. The Participant will permanently forfeit the
Restricted Stock Units and the Company may refuse to deliver the Shares if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this paragraph.
     9. Rights as Stockholder. Neither the Participant nor any person claiming
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares subject to the limitations set forth
in paragraph 7.
     10. Nature of Grant. In accepting the Award, the Participant acknowledges
that:
          a) the French Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the French Plan and
this Award Agreement; notwithstanding the foregoing, no amendment, suspension or
termination of the French Plan shall impair the Participant’s rights under this
Award Agreement, unless the Participant consents in writing to such action;
          b) the grant of the Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;
          c) all decisions with respect to future Restricted Stock Unit Awards,
if any, will be at the sole discretion of the Company;
          d) the Participant’s participation in the French Plan and the vesting
schedule set forth on the first page of this Award Agreement shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate any employment relationship at any time;
          e) the Participant is voluntarily participating in the French Plan;
          f) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the employment contract, if any;

7



--------------------------------------------------------------------------------



 



          g) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;
          h) in the event that the Participant is not an employee of the
Company, the Restricted Stock Units Award and the Participant’s participation in
the French Plan will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Restricted Stock Units Award
will not be interpreted to form an employment contract with any Subsidiary or
Affiliate of the Company;
          i) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          j) the value of the Shares acquired upon vesting or settlement of the
Restricted Stock Units may increase or decrease in value;
          k) in consideration of the Award of the Restricted Stock Units, no
claim or entitlement to compensation or damages shall arise from termination of
the Restricted Stock Units or diminution in value of the Restricted Stock Units
or Shares subject to the Restricted Stock Units resulting from termination of
the Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Agreement,
the Participant shall be deemed irrevocably to have waived any entitlement to
pursue such claim;
          l) in the event of termination of the Participant’s status as a
Service Provider (whether or not in breach of local labor laws), the
Participant’s right to vest in the Restricted Stock Units under the French Plan,
if any, will terminate effective as of the date that the Participant is no
longer actively providing service and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service as a Service Provider for purposes of the Restricted
Stock Units Award;
          m) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding participation in the
French Plan, or the acquisition or sale of the underlying Shares; and

8



--------------------------------------------------------------------------------



 



          n) the Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the French
Plan before taking any action related to the French Plan.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, U.S.A. or at such other address as the Company may
hereafter designate in writing.
     12. Grant is Not Transferable. Except in the case of the Participant’s
death, as provided in paragraph 6, this Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void.
     13. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Award Agreement and any other
Restricted Stock Units Award materials by and among, as applicable, the
Employer, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the French Plan.
     The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the French Plan
(“Data”).
     The Participant understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the French Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The

9



--------------------------------------------------------------------------------



 



Participant authorizes the Company, E*Trade and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the French Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
French Plan.
     The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the French Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
     14. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.
     16. Plan Governs. This Award Agreement is subject to all terms and
provisions of the French Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the French
Plan, the provisions of the French Plan will govern.
     17. Language. If the Participant has received any document related to the
French Plan or this Restricted Stock Unit translated into French and if the
translated version had a different meaning than the English version, the English
version will control.

10



--------------------------------------------------------------------------------



 



     By signing and returning this document providing for the terms and
conditions of the grant, the Participant confirms having read and understood the
documents relating to this grant (the U.S. Plan, the French Subplan and this
Award Agreement) which were provided in English language. The Participant
accepts the terms of those documents accordingly.
     En signant et renvoyant le présent document décrivant les termes et
conditions de l’attribution, le Participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S., le Sous-Plan RSU pour
la France et ce contrat) qui ont été communiqués en langue anglaise. Le
Participant accepte les termes en connaissance de cause.
     17. Administrator Authority. The Administrator will have the power to
interpret the French Plan and this Award Agreement and to adopt such rules for
the administration, interpretation and application of the French Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons. No member of the Board or its
Committee administering the French Plan will be personally liable for any
action, determination or interpretation made in good faith with respect to the
French Plan or this Award Agreement.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Agreement Severable. In the event that any provisions of this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on the remaining provisions of this Award Agreement.
     20. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the French Plan can
be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the French
Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of the Participant, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A prior to the actual payment of Shares pursuant to this Award of
Restricted Stock Units. Note that any modification of the Restricted Stock Units
may result in the loss of favorable French-qualified tax and social security
contributions treatment.

11



--------------------------------------------------------------------------------



 



     21. Acknowledgment of the Plan. By accepting this Restricted Stock Units
Award, the Participant expressly warrants that he or she has received Restricted
Stock Units under the French Plan, and has received, read and understood a
description of the French Plan.
     22. Notice of Governing Law and Venue. This Award of Restricted Stock Units
will be governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.
     For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award or the Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award is made and/or to be performed.
     23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the French
Plan or future Restricted Stock Units that may be awarded under the French Plan
by electronic means, or to request the Participant’s consent to participate in
the French Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and if requested, to agree to participate
in the French Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

12